Citation Nr: 1337722	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a psychiatric disability, to include PTSD, anxiety, and depression.

4.  Entitlement to an increased (compensable) rating for bronchitis.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to March 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2011, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Although the RO appears to have reopened the previously denied claim for service connection for a left knee disability, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In addition, a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Fanning v. Brown, 4 Vet. App. 225 (1993).  Medical records associated with the claims file show that in addition to posttraumatic stress disorder (PTSD), the Veteran has been diagnosed with anxiety disorder and depression.  

The issues of entitlement to service connection for a left knee disability, entitlement to service connection for a psychiatric disability, and entitlement to an increased (compensable) rating for bronchitis are REMANDED to the RO via the Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  A June 2002 rating decision denied service connection for left knee arthritis.  The Veteran did not appeal that decision, and the June 2002 RO decision is final.

2.  The evidence received subsequent to the last final denial of the Veteran's left knee claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The June 2002 rating decision denying service connection for left knee arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2013). 

2.  Since the June 2002 RO decision, new and material evidence has been received; and the requirements to reopen a claim for service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 2002 rating decision denied service connection for left knee arthritis.  The RO determined that there was no evidence that the Veteran had left knee arthritis, or that any such condition was incurred in or caused by service or was diagnosed within a year of discharge.  

The evidence of record at that time of the June 2002 rating decision included the Veteran's service medical records, a June 1998 and a May 2002 VA examination report with findings pertaining to the right knee, but with no complaints, findings, or diagnosis of a left knee disability.  

The Veteran was notified of the RO's denial in June 2002.  However, no appeal was received from the Veteran.  Therefore, the June 2002 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In March 2009, the Veteran submitted correspondence that the RO accepted as a petition to reopen the previously denied claim for service connection for a left knee disability.  In a March 2009 notice letter, the Veteran was advised that his claim for service connection for left knee arthritis was previously denied and that he needed to submit new and material evidence to reopen his claim. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the RO's final June 2002 rating decision, includes VA medical records noting that the Veteran has bilateral knee instability; a May 2009 QTC examination report noting that the Veteran has a left knee condition, although the exact condition is not identified; and a February 2010 VA examination report that shows a diagnosis of chronic left knee strain.  The medical evidence showing that the Veteran has a current left knee disability is new, and relates to an unproven element of the previously denied June 2002 decision.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  hade v. Shinseki, 24 Vet. App. 110 (2010).   Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.


ORDER

Because new and material evidence has been received, the claim for service connection for a left knee disability is reopened.  To that extent only, the appeal is granted.


REMAND

With regard to the claim for service connection for a left knee disability, the Veteran was provided a February 2010 VA examination in which the examiner diagnosed the Veteran with chronic strains of the left knee.  The examiner noted a review of the claims file and that there was no evidence that the Veteran was seen for a right knee condition within five years of discharge and no chronicity of a right knee condition after discharge.  In addition, the examiner noted that there was no documented evidence of an unsteady gait or instability of the right knee which can cause strain to the left knee.  Therefore, the examiner opined that it was less likely than not that the Veteran's left knee condition was secondary to his service-connected right knee chondromalacia.  Although a May 2009 VA examination report did not find instability on physical examination, the Veteran reported that his right knee gave way, locked, and lacked endurance.  It was noted that for ambulation, the Veteran required a brace on both knees.  More significantly, contrary to the February 2010 VA examiner's conclusions, a December 2008 VA medical record shows that the Veteran had combined instability in his bilateral knees and that was the basis for an orthotics consultation.  Therefore, the Board finds that the February 2010 VA opinion is incomplete as the VA examiner relied on an inaccurate factual basis to support the rationale for the negative opinion.  

With regard to the claim for service connection for a psychiatric disability, the Veteran underwent a January 2011 VA PTSD examination.  The VA examiner opined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis, and that instead he met the criteria for a diagnosis of anxiety disorder, not otherwise specified.  However, the examiner did not provide an opinion whether the anxiety disorder was related to service.  Thus, the Board finds the January 2011 VA PTSD examination is incomplete.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for new VA examinations to determine the nature and etiology of any diagnosed left knee and psychiatric disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, during the July 2011 Board hearing, the Veteran asserted that his service-connected bronchitis had increased in severity since his last VA examination in March 2009.  Also, that examination is over four years old.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected bronchitis disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria. Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Lastly, the claims file currently includes outpatient treatment records dated through October 2010.  All outstanding medical records pertinent dated from October 2010 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from October 2010 to the present.

2.  Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any diagnosed left knee disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In providing these opinions, the examiner is requested to reconcile the opinion provided in the February 2010 VA examination report.  The examiner should provide the following:

(a) The examiner should identify all diagnosed left knee disabilities and opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability, to include chronic left knee strain is related to the Veteran's active service.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability, to include chronic left knee strain, was caused by the Veteran's service-connected right knee disability or other service-connected disability.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability, to include chronic left knee strain, is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected right knee disability or any other service-connected disability.

3.  Then, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

(a) Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b) Provide an opinion whether it is it at least as likely as not (50 percent probability or more) that any psychiatric disability was incurred in or aggravated during the Veteran's active service.  

4.  Then schedule the Veteran for a VA respiratory examination to determine the nature and severity of his bronchitis.  All indicated tests should be accomplished and all clinical findings reported in detail.  This examination must include post bronchodilator pulmonary function test results.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected bronchitis, in accordance with the rating criteria specified at 38 C.F.R. § 4.97, Diagnostic Code 6600.  

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


